      Case 5:20-cv-01182-BKS-CFH Document 21 Filed 09/03/21 Page 1 of 3




                                  United States District Court
                                 Northern District of New York

Casey Marie Pople,                )           Case 5:20-cv-01182-BKS-CFH
             Plaintiff,           )
                                  )
vs.                               )           Brenda K. Sannes
                                  )           United States District Judge
Kilolo Kijakazi, 1                )
Acting Commissioner of the Social )           Christian F. Hummel
Security Administration           )           United States Magistrate Judge
              Defendant.          )

                                Parties’ Stipulation for Remand

       The parties stipulate that the Acting Commissioner’s final decision be reversed and that

this action be remanded for further administrative proceedings pursuant to the fourth sentence of

42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the ALJ to offer plaintiff the

opportunity for a hearing, take further action to complete the administrative record and issue a new

decision.

       The parties consent to the entry of judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure.




1
  Kilolo Kijakazi recently became the Acting Commissioner of Social Security and should be
substituted as Defendant under Fed. R. Civ. P. 25(d).
        Case 5:20-cv-01182-BKS-CFH Document 21 Filed 09/03/21 Page 2 of 3




Respectfully Submitted,

Kilolo Kijakazi,                                   Casey Marie Pople,

By Her Attorneys                                   By Her Attorney

Antoinette T. Bacon,
Acting United States Attorney

/s/ Luis Pere                                      /s/ Howard D. Olinsky 2
Luis Pere                                          Howard D. Olinsky
Special Assistant United States Attorney           Olinsky Law Group
N.D.N.Y. Bar Roll No. 701031                       250 South Clinton Street, Suite 210
Social Security Administration, OGC                Syracuse, NY 13202
J.F.K. Federal Building, Room 625                  (315) 701-5780
Boston, MA 02203                                   holinsky@windisability.com
(877) 405-4870
Luis.pere@ssa.gov




2
    Signed by Luis Pere with Howard Olinsky’s permission.
      Case 5:20-cv-01182-BKS-CFH Document 21 Filed 09/03/21 Page 3 of 3




                                 United States District Court
                                Northern District of New York

Casey Marie Pople,                )           Case 5:20-cv-01182-BKS-CFH
             Plaintiff,           )
                                  )
vs.                               )           Brenda K. Sannes
                                  )           United States District Judge
                 1
Kilolo Kijakazi,                  )
Acting Commissioner of the Social )           Christian F. Hummel
Security Administration           )           United States Magistrate Judge
              Defendant.          )

                                              Order

       This matter is before the Court on the parties’ stipulation to remand of this case for further

administrative proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g).

        It is hereby ORDERED that this case should be remanded for further administrative

proceedings under 42 U.S.C. § 405(g).

        September 3, 2021
Dated: _______________                _________________________
                                      Brenda K. Sannes
                                      United States District Judge




1
  Kilolo Kijakazi recently became the Acting Commissioner of Social Security and should be
substituted as Defendant under Fed. R. Civ. P. 25(d).
